Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The Examiner suggest that the instant specification be amended where appropriate to provide proper antecedent based the recitation “mountain-folded” as set forth in claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “mountain-folded”. It is unclear form a reading of the instantly specification what is meant by the term “mountain-folded”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 and 8-9 are rejected are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014045001 (hereafter JP ‘001).
Claim 1:	JP ‘001 discloses a wound battery (Figure 1) comprising a positive electrode sheet (11a) and a negative electrode sheet (11c), wherein 
the wound battery is in a flat shape having a curved portion and a flat portion, the positive electrode sheet has: 
positive composite material coated portions in which a positive composite material (14a) is laminated on a positive electrode current collector (13a)(Figs. 4a and 5); and 
positive composite material uncoated portions (18) in which the positive composite material is not laminated (Figs. 4a and 5), and 
the positive composite material uncoated portions (18) are disposed in the curved portion. See also entire document.
Claim 2:	JP ‘001 discloses that the positive electrode sheet (11a), the positive composite material coated portions (14a) and the positive composite material uncoated portions (18) are alternately formed (Figs. 4a and 5).
Claim 3:	 JP ‘001 discloses that the negative electrode sheet (11c) is a sheet comprising a negative electrode active material (14c)(Figs. 4b and 5). 
Claim 4:	 TJP ‘001 discloses that the wherein the negative electrode sheet (11c) has: 
negative composite material coated portions in which a negative composite material (14c) is laminated on a negative electrode current collector (13c)(Figs. 4b and 5); and 
negative composite material uncoated portions (18) in which the negative composite material is not laminated (Figs. 4b and 5), and 
in the flat portion, the negative composite material coated portions (14c) are laminated and disposed on the positive composite material coated portions (14b)(Figs. 4a, 4b and 5). 
Claim 5:	 JP ‘001 discloses that the area of the negative composite material coated portions (14c) is greater than or equal to the area of the positive composite material coated portions (14a)(Fig. 7). 
Claim 6:	 JP ‘001 discloses that a tab is connected to the flat portion (lead terminal placement portion 19c). 
Claim 8:	 JP ‘001 discloses that a separator (21) is disposed between the positive electrode sheet (11a) and the negative electrode sheet (11c). 
Claim 9:	 JP ‘001 discloses that an outermost layer of the wound battery is the separator (21), and the negative electrode sheet (11c) is disposed on an inner side of the separator (21) (Fig. 2).

Claim 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014014238 (hereafter JP ‘238).
Claim 11:	JP ‘238 discloses a manufacturing method of a wound battery (Figure 1 has been construed as anticipating a manufacturing method of a wound battery) which comprises a positive electrode sheet (1) and a negative electrode sheet (4) and is in a flat shape having a curved portion and a flat portion, the manufacturing method comprising: 
a positive electrode sheet (1) forming step of alternately forming positive composite material coated portions (3) and positive composite material uncoated portions (2b) to form a positive electrode sheet (1), wherein in the positive composite material coated portions, a positive composite material (3) is laminated by discontinuously coating the positive composite material (3) on the same position of both surfaces of a positive electrode current collector (2), and in the positive composite material uncoated portions (2b), the positive composite material is not laminated; 

a wound structure forming step (Fig. 1) of winding the positive electrode sheet (1) and the negative electrode sheet (4) from the center flat portion, so that the positive composite material coated portions (3) are laminated at the same position, to form a wound structure; and 
a pressing step (Fi. 1) of pressing the wound structure, so that a lamination portion of the positive composite material coated portions of the wound structure is sandwiched, to form the flat portion. See also entire document. 
Claim 12:	JP ‘238 discloses that the in the center flat portion forming step, the end portion of the positive electrode sheet (1) or the end portion of the negative electrode sheet (4) is mountain-folded to form a winding core.
Claim 13:	JP ‘248 discloses that the negative electrode sheet (4) is a sheet comprising a negative electrode active material (6). 
Claim 14:	JP ‘238 discloses that the negative electrode sheet (4) has: negative composite material coated portions (6) in which a negative composite material is laminated on a negative electrode current collector (5); and 
negative composite material uncoated portions (5b) in which the negative composite material (5a) is not laminated, and 

Claim 15:	JP ‘238 discloses that the area of the negative composite material coated portions (6) is greater than or equal to the area of the positive composite material coated portions (3)(Fig. 1).
	Claim 16:	JP ‘238 discloses that at least one of the positive electrode sheet (1) and the negative electrode sheet (4) has a solid electrolyte layer on a surface (paragraph [0029]).
Claim 17:	JP ‘238 discloses that in the center flat portion forming step, at least one of a solid electrolyte sheet (paragraph [0029]) and a separator (7) is disposed between the positive electrode sheet (1) and the negative electrode sheet (4) to produce the center flat portion. 
Claim 18:	JP ‘238 discloses that in the wound structure forming step, winding is performed so that an outermost layer of the wound structure is the solid electrolyte sheet (paragraph [0029] or the separator (7).
	Claim 19:	JP ‘238 discloses that the solid electrolyte sheet is a sheet comprising a solid electrolyte.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014045001 (hereafter JP ‘001) as applied to claim 1 above, and further in view of  JP 20140114238 (hereafter JP ‘238).
JP ‘001 is as applied, argued, and disclosed above, and incorporated herein.
Claims 7: 	JP ‘001 discloses a wound battery wherein the positive sheet and negative sheet has a liquid electrolyte, but does not disclose that at least one of the positive electrode sheet and the negative electrode sheet has a solid electrolyte layer on a surface. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid electrolyte of JP ‘001 with the solid electrolyte of JP ‘248.
Because both references teach a would battery comprising an electrolyte, it would have been obvious to one skilled in the art to substitute one electrolyte for the other to achieve the predictable result of providing a solid electrolyte layer on a surface of the positive sheet and negative sheet.
Claim 10:	JP ‘001 discloses a wound battery wherein the positive sheet and negative sheet has a liquid electrolyte, but does not disclose the solid electrolyte sheet is a sheet comprising a solid electrolyte.
JP ’248 discloses a would battery (Figure 1) wherein the positive sheet and negative sheet has a liquid electrolyte but also discloses that at least one of the positive electrode sheet and the negative electrode sheet has a solid electrolyte layer on a surface (paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid electrolyte of JP ‘001 with the solid electrolyte of JP ‘248.


Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

THOMAS H. PARSONS
Examiner
Art Unit 1729



/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729